DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 4-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sedgwick (US 7,713,013) in view of Musil (US 5,244,088).

Regarding claim 1, Sedgwick discloses a fastening device (Fig. 2c, item 30) for supporting an item on a wall, the fastening device comprising: 
an elongate shank (Fig. 2c, item 30, 40, 32, 46) including a first end (See annotated Fig. 2b below), a second end (See annotated Fig. 2b below) and a cylindrical section (See annotated Fig. 2b below) extending between the first and second ends along a central axis, the first end including a head (Fig. 2b, item 32, 40), the second end being pointed; 
the head (Fig. 2b, item 40) has a diameter measured in a plane that is perpendicular to the central axis that is larger than a diameter of the cylindrical section (See annotated Fig. 2b below, diameter of cylindrical section is less than diameter of head) measured in a plane that is perpendicular to the central axis; and 
an aperture (Fig. 2b, item 34) extends through one of the cylindrical section and the head of the first end (Fig. 2b, aperture 34 extends through head 32).

    PNG
    media_image1.png
    651
    477
    media_image1.png
    Greyscale

Sedgwick is silent about wherein the cylindrical section has a continuous smooth exterior surface.
However, Musil teaches a fastening device (Musil, Fig. 1, item 22) wherein the cylindrical section (Musil, Fig. 1, item 44) has a continuous smooth exterior surface (Musil, Fig. 1, item 44).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Sedgwick and Musil to modify the fastening device of Sedgwick to include the smooth exterior surface of Musil.  A person of ordinary skill in the art would have been motivated to make such change because doing so would be a simple substitution of the known fastener surface of Musil for the known fastener surface of Sedgwick to achieve the predictable result of securing an object to a surface.

Regarding claim 2, Sedgwick discloses the fastening device wherein the head extends along the central axis from the cylindrical section (Fig. 2a), and the aperture (Fig. 2a, item 34) extends through the head.

Regarding claim 4, Sedgwick in view of Musil does not expressly disclose the fastening device wherein the head is formed of a different material than the cylindrical section.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the head from a different material than the cylindrical section, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Regarding claim 5, Sedgwick discloses the fastening device wherein a surface on a side of the head that faces away from the cylindrical section is a smooth continuous surface (Fig. 5, item 22, top of head 22 is a smooth continuous surface).

Regarding claim 6, Sedgwick in view of Musil does not expressly disclose the fastening device wherein the surface is concave.
However, it would have been an obvious matter of design choice to make the different portions of the head surface of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Regarding claim 7, Sedgwick discloses the fastening device wherein the surface is flat (Fig. 5, item 30, surface is flat).

Regarding claim 8, Sedgwick discloses the fastening device wherein the surface is convex (Fig. 10, item 30, surface is convex).

Regarding claim 9, Sedgwick discloses the fastening device wherein:
the head includes a first section (See annotated Fig. 2b below) and a second section (See annotated Fig. 2b below);
the first section is between the cylindrical section and the second section (See annotated Fig. 2b below);
the first section has a diameter measured in a plane that is perpendicular to the central axis that is smaller than a diameter of the second section measured in a plane that is perpendicular to the central axis (See annotated Fig. 2b below, diameter of first section is smaller than diameter of second section).

    PNG
    media_image2.png
    651
    477
    media_image2.png
    Greyscale

Regarding claim 10, Sedgwick discloses the fastening device wherein a surface on a side of the head that faces away from the cylindrical section is a smooth continuous surface (Fig. 5, item 22, top of head 22 is a smooth continuous surface).

Regarding claim 11, Sedgwick in view of Musil does not expressly disclose the fastening device wherein the surface is concave.
However, it would have been an obvious matter of design choice to make the different portions of the head surface of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Regarding claim 12, Sedgwick discloses the fastening device wherein the surface is flat (Fig. 5, item 30, surface is flat).

Regarding claim 13, Sedgwick discloses the fastening device wherein the surface is convex (Fig. 10, item 30, surface is convex).

Regarding claim 14, Sedgwick discloses the fastening device wherein the aperture extends through the head (Fig. 2b, item 34).
Sedgwick in view of Musil does not expressly disclose the aperture extends through the cylindrical surface.
However, at the effective filing date of the invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art the move the aperture to the cylindrical surface rather than the head because Applicant has not disclosed that the location of the aperture provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the aperture in the head as taught by Sedgwick because the fastening device of Sedgwick secures objects where screws, nails, adhesives or other simple fasteners are either impractical or ineffective (Sedgwick, Col. 1, lines 25-30).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA MARTIN whose telephone number is (571)272-3541. The examiner can normally be reached Monday-Thursday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VERONICA MARTIN/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731